Citation Nr: 1711178	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  13-10 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to death pension benefits as the Veteran's surviving spouse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1941 to November 1943.  He died in January 1991.  The appellant was the Veteran's spouse.

This case comes to the Board of Veterans' Appeals (Board) from an August 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Maintenance Center in Milwaukee, Wisconsin.  Jurisdiction was later transferred to the VA Regional Office (RO) in Detroit, Michigan.  The administrative decision denied the appellant's application for death pension benefits on the grounds that she and the Veteran did not meet the requirement of continuous cohabitation during their marriage.  The appellant initiated a timely appeal of that decision.  

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her substantive appeal (VA Form 9), the appellant requested the opportunity to testify at a videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for January 2014.  But there is no hearing transcript in the record and no written evidence that the appellant waived her right to a hearing.  It is not clear why the January 2014 hearing did not take place.

The Board sent a letter to the appellant in January 2017 to clarify whether she wanted a new hearing.  In the letter, the Board explained the different hearing options available to the appellant and notified her that she could also waive her right to a hearing.  The letter advised the appellant that, if she did not respond to the letter, the Board would schedule the type of hearing the appellant had previously requested.  The appellant has not responded to the January 2017 letter.  Because the appellant has submitted a hearing request; no hearing has been held; and the appellant has not waived her right to a hearing; due process requires a remand to schedule the appellant for a videoconference hearing at the most convenient Regional Office.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a videoconference hearing at the RO in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

